FILE COPY




SHARON KELLER                                                                                               ABEL ACOSTA
  PRESIDING JUDGE              Court of Criminal Appeals                                                        CLERK
                                                                                                             (512)46.1-1551
                                      P.O. BOX 12308, CAPITOL STATION
LAWRENCE E. MEYERS
CHERYL JOHNSON                              AUSTIN, TEXAS 78711                                            SIAN SCHILHAB
MIKE KEASLER                                                                                              GENERAL COUNSEL

BARBARA P. HERVEY                                                                                            (512)46.1-1597

ELSA ALCALA                                                                               FILED IN COURT OF APPEALS
BERT RICHARDSON
                                                                                           125" Ct-iT 3' Appeais Disria
KEVIN P. YEARY
DAVID NEWELL
JUDGES




                                      Wednesday, November 25, 2015
                                                                                             PAM ESTES, CLERK
   District Attorney Dallas County                          TOMMIE LEE WILLIAMS Jr.
   Susan Hawk                                               TDC# 1937981
   Appellate Section                                        ROBERTSON UNIT
   133 N. Riverfront Blvd, LB 19                            12071 FM 3522
   Dallas, TX 75207                                         ABILENE, TX 79601
   * DELIVERED VIA E-MAIL *


   Re: WILLIAMS, TOMMIE LEE JR.
   CCA No. PD-0960-15                                                                 COANo. 12-14-00186-CR
   Trial Court Case No. F12-24893-S


   The attached order was issued in the above case number.


                                                                         Sincerely,




                                                                         Abel Acosta, Clerk

  cc: Lisa McMinn (DELIVERED VIA E-MAIL)
  12th Court Of Appeals Clerk (DELIVERED VIA E-MAIL)




                     Supreme Court Building. 201 West 14th Street, Room 106, Austin, Texas 78701
                                        Website www.txcourts.gov/cca.aspx
                                                                        FILED IN COURT OF APPEALS
                                                                         12fr Coj"*. o» Appeais 2isri3


                                                                            NOV 302015

                                                                               TYLER TEXAS
                                                                           PAM ESTES, CLERK




         IN THE COURT OF CRIMINAL APPEALS
                                     OF TEXAS

                                    NO. PD-0960-15


                      TOMMIE LEE WILLIAMS, JR., Appellant

                                              v.




                                 THE STATE OF TEXAS


         ON APPELLANT'S PETITION FOR DISCRETIONARY REVIEW
                    FROM THE TWELFTH COURT OF APPEALS
                                    DALLAS COUNTY

       PER curiam. Keasler and Hervey, JJ., dissent.

                                          ORDER


       The petition for discretionary review violates Rule of Appellate Procedure 68.4(j),

and 9.4(i)(2)(D), because it does not contain a copy of the opinion of the court of appeals,

and the petition exceeds the proper page limits.

       The petition is struck. See Rule of Appellate Procedure 68.6.

       The petitioner may redraw the petition. The redrawn petition and copies must be

filed in the Court of Criminal Appeals within thirty days after the date of this order.

Filed: November 25, 2015
Do Not Publish